Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Jon Deppe (65196) on 06/16/2022.

The application has been amended as follows:









2. (Currently Amended) The method of Claim 1, further comprising: 
initiating, at the media playback system of the craft, a second streaming media session with the remote content server using a second communication link; Holzer Patel Drennan2Attorney Docket No. VS 1730-US-2 
(687011CON)receiving linear media data associated with the second streaming media session at a second transmission rate, the linear media data comprising the stream of the content that is scheduled for delivery at a certain time; 
buffering the linear media data associated with the second streaming media session in the media buffer; and 
providing the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first media playback rate.

4. (Currently Amended) A method for providing media content to a media client on a craft, comprising: 
initiating, at a media playback system of the craft, a first streaming media session with a remote content server using a first communication link; 
receiving, at the media playback system of the craft, linear media data associated with the first streaming media session at a first transmission rate over the first communication link, the linear media data comprising a live stream of content that is scheduled for delivery at a certain time; 
buffering the linear media data associated with the first streaming media session in a media buffer of the media playback system at a first buffer size; 
providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a first media playback rate; 
prior to an expected link transition initiation time, increasing buffering of the received linear media data in the media buffer from the first buffer size to a second buffer size by providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a second media playback rate while maintaining the first transmission rate, the second media playback rate being lower than the first media playback rate; 
providing, during a link transition time associated with the expected link transition initiation time, at least a portion of the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client; Holzer Patel Drennan3Attorney Docket No. VS 1730-US-2 
(687011CON)initiating, at the media playback system of the craft, a second streaming media session with the remote content server using a second communication link; 
receiving linear media data associated with the second streaming media session at a second transmission rate, the linear media data comprising the live stream of the content that is scheduled for delivery at a certain time; 
buffering the linear media data associated with the second streaming media session in the media buffer; and 
providing the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first media playback rate; and 
prior to providing the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first media playback rate and after conclusion of the link transition time, providing the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at a third media playback rate, the third media playback rate being higher than the first media playback rate.

11. (Currently Amended) A system for providing media content to a media client on a craft, comprising: 
a memory comprising computer-executable code; 
a media buffer of a media playback system of the craft; 
a transceiver; 
at least one processor in data communication with the media buffer, the transceiver, and the memory, and configured to execute the computer-executable code and cause the system to: 
initiate a first streaming media session with a remote content server via the transceiver using a first communication link; 
receive, via the transceiver, linear media data associated with the first streaming media session at a first transmission rate over the first communication link, the linear media data comprising a live stream of content that is scheduled for delivery at a certain times wherein the first transmission rate is related to a first media playback rate; 
buffer the linear media data associated with the first streaming media session in the media buffer at a first buffer size; 
provide the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at the first media playback rate; 
prior to an expected link transition initiation time, increase buffering of the received linear media data in the media buffer from the first buffer size to a second buffer size by providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a second media playback rate while maintaining the first transmission rate, the second media playback rate being lower than the first media playback rate; and Holzer Patel Drennan5Attomev Docket No. VS1730-US-2 
(68701 ]CON)provide, during a link transition time associated with the expected link transition initiation time, at least a portion of the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client.

12. (Currently Amended) The system of Claim 11, wherein the processor is further configured to cause the system to: 
initiate, at the media playback system of the craft, a second streaming media session with the remote content server via the transceiver using a second communication link; 
receive, via the transceiver, linear media data associated with the second streaming media session at a second transmission rate, the linear media data comprising the stream of the content that is scheduled for delivery at a certain time; 
buffer the linear media data associated with the second streaming media session in the media buffer; and 
provide the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first media playback rate.

14. (Currently Amended) A system for providing media content to a media client on a craft, comprising: 
a memory comprising computer-executable code; 
a media buffer of a media playback system of the craft; 
a transceiver; 
at least one processor in data communication with the media buffer, the transceiver, and the memory, and configured to execute the computer-executable code and cause the system to: 
initiate a first streaming media session with a remote content server via the transceiver using a first communication link; 
receive, via the transceiver, linear media data associated with the first streaming media session at a first transmission rate over the first communication link, the linear media data comprising a live stream of content that is scheduled for delivery at a certain time; Holzer Patel Drennan6Attorney Docket No. VS 1730-US-2 
(687011CON)buffer the linear media data associated with the first streaming media session in the media buffer at a first buffer size; 
provide the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a first media playback rate; 
prior to an expected link transition initiation time, increase buffering of the received linear media data in the media buffer from the first buffer size to a second buffer size by providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a second media playback rate while maintaining the first transmission rate, the second media playback rate being lower than the first media playback rate; 
provide, during a link transition time associated with the expected link transition initiation time, at least a portion of the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client; 
initiate, at the media playback system of the craft, a second streaming media session with the remote content server via the transceiver using a second communication link; 
receive, via the transceiver, linear media data associated with the second streaming media session at a second transmission rate, the linear media data comprising the live stream of the content that is scheduled for delivery at a certain time; 
buffer the linear media data associated with the second streaming media session in the media buffer; 
provide the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first media playback rate; and 
prior to providing the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first playback rate and after conclusion of the link transition time, provide the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at a third media playback rate, the third media playback rate being higher than the first media playback rate.  













Allowable Subject Matter
Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, the combination of limitations involving, receiving linear media data associated with a  first streaming media session comprising a live stream of content at a first transmission rate and buffering the linear media data, wherein the first transmission rate is related to a first media playback rate; prior to an expected link transition initiation time, increasing buffering of the received linear media data in a media buffer from a first buffer size to a second buffer size by providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on a media client at a second media playback rate while maintaining the first transmission rate , among other claim limitation, are non-obvious over the prior art. 
Regarding claim 4 and 14, the combination of limitations involving, receiving linear media data associated with a  first streaming media session comprising a live stream of content at a first transmission rate and buffering the linear media data; prior to an expected link transition initiation time, increasing buffering of the received linear media data in a media buffer from a first buffer size to a second buffer size by providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on a media client at a second media playback rate while maintaining the first transmission rate, the second media playback rate being lower than the first media playback rate; and prior to providing the buffered linear media data associated with a second streaming media session from the media buffer for consumption on the media client at the first media playback rate and after conclusion of link transition time, providing the buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at a third media playback rate, the third media playback rate being higher than the first media playback rate, among other claim limitation, are non-obvious over the prior art.
The closest prior art of record Kontola et al. (US 20100121977 A1) teaches maintaining transmission bit rate during an expected link transition initiation time; Prior art Klingenbrunn et al. (US 20130094472 A1) teaches increasing buffer size by lowering playback rate, but Kontola-Klingenbrunn do not teach the first transmission rate is related to a first media playback rate and also do not teach the third media playback rate being higher than the first media playback rate, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416